41 A.3d 1281 (2012)
In re Nomination Petition of William ANDERSON as a Candidate for the Democratic Nomination for Representative in the General Assembly from the 24th Legislative District in the Primary Election of April 24, 2012.
Appeal of William Anderson.
No. 8 WAP 2012
Supreme Court of Pennsylvania.
Submitted April 3, 2012.
Decided April 12, 2012.
William Anderson, pro se.
James Joseph Walsh, for Carmen Brown, Adrienne J., Frazier, Lillian Louise Johnson, William Marszelek, and Lillie P. Mosley.

ORDER
PER CURIAM.
AND NOW, this 12th day of April, 2012, the Order of the Commonwealth Court is AFFIRMED.